Blackford, J.
This was a hill in chancery, in which Brown, the complainant, prays that a conveyance of a tract of land, made by Reuben Jones to the defendant, may be set aside as fraudulent and void.
The bill states, that, at the September term, 1825, of the De*296catur Circuit Court, Martha Jones filed a petition against her husband, Reuben Jones, for a divorce and alimony; that, during the same term, the Court made an order upon the defendant, not to dispose of his property until the suit should be determined; that, at the March term, 1826, the petitioner obtained a divorce, and a judgment for the sum of 550 dollars as alimony; that, by virtue of a fieri facias, issued upon this judgment, the land in question was sold in November, 1826, and the complainant was the purchaser. The bill further states, that, during the pendency of the suit for a divorce, viz. in November, 1825, the said land was conveyed fraudulently and without consideration, by Jones to Frakes, to avoid the consequences of Mrs. Jones' suit. Both the parties to the deed are charged by the bill with notice of the pendency of the suit, and with fraud.
A demurrer and plea to the bill were filed; but these may be considered as overruled by the answer, which covers the whole case. The defendant, in his answer, insists that he is a bona fide purchaser for a valuable consideration; denies all fraud; and avers that he had no knowledge of the order of the Court, nor of the pendency of the suit, referred to in the bill.
The material facts in this case are as follows:—A short time before the sitting of the Circuit Court in Decatur county, in September, 1825, Reuben Jones and his wife had a dispute and-separated. At that term of the Court, Mrs. Jones filed a petb tion for a divorce and alimony; and obtained an order against her husband, restraining him from disposing of his property until the cause should be decided. At the March term, 1826, the petitioner obtained a divorce, and a judgment for the sum of 550 dollars as alimony. Upon this judgment, an execution of fieri facias issued, and was levied upon the land in dispute as the property of Jones. The complainant purchased it in November, 1826, at the sheriff’s sale.
During the pendency of this suit for a divorce, and subsequently to the restraining order, viz. about the first of October, 1825, Jones, the husband, executed a bill of sale to Frakes, the defendant in the present suit, for the whole of his personal property, except a few small articles which he sold to others. The property thus sold to Frakes, consisted of horses, cattle, hogs, sheep, corn, and beds. Jones stated at the time of this sale, *297that he was putting his property out of his hands to prevent his wife from getting any of it. About the same time, Jones took his children to Frakes' house to be taken care of, and went himself not long afterwards to the county of Ripley, and resided with Frakes' son. Frakes, having sold a considerable part of this property, and received the money for it, went into Ripley county to see Jones, who had then been there eight or ten days. On the evening of his arrival, he told Jones that he had brought him the money to pay him for the land; and, the hi ext morning, he and Jones went together to Versailles. There, the conveyance of Jones' land to Frakes, charged in the bill to be fraudulent, was written at their request by the clerk of the Court. At this time, Frakes, in presence of the clerk, paid Jones about 40 dollars, and gave him a note for some amount besides. This conveyance is dated the 21st of November, 1825. Immediately after this transaction, Frakes returned to his home in Decatur county; and, in the latter pari of December following, Jones also returned to that county.
At the.time of the separation of Jones and his wife, Jones and Frakes resided in the same neighborhood. Their circumstances were moderate. Frakes owned 80 acres of land and some personal property; but he was not able to buy any more land without first selling his own.
Some time after these things had taken place, Nathan Grume, the son-in-law of Frakes, heard both Jones and Frakes say, at different times, that all the buying and selling between them, was for the purpose of preventing Mrs. Jones and her lawyers from getting any of her husband’s property. He also heard Frakes say, that he received the money from Jones, and paid it back to him for the land in the presence of the clerk of Ripley county. Both Nathan Grume and his wife, the daughter of Frakes, heard Jones tell Frakes that he wished him, when he sold the land, to pay Joseph Jones his money; and that the balance he, Reuben Jones, would put in his pocket and go away. To which Frakes replied by saying—yes. They also heard Frakes say, that were it not for his daughter Betsy he would give up the property to Jones.
There is a great deal of evidence as"Jo whether Jones and Frakes, at the time when the land was conveyed, knew of the pendency of the suit for the divorce, and of the restraining or*298der mentioned in the bill. Taking all the depositions on the subject together, we are satisfied that they both knew, at that time, that there were some proceedings depending in Court against Jones at the suit of his wife, in consequence of his ill-treatment of her, which'might affect his property. But, at the same time, there is no sufficient proof that they knew what was the precise nature of those proceedings, or that the Court had made the order alluded to.
The case'was submitted to the Circuit Court upon bill, answer, and depositions. That Court set aside the deed from Jones to Frakes as fraudulent; and decreed that Brown was the owner in fee-simple of the land, and that he should forever be ■quieted in his title acquired under the sheriff’s sale. Frakes and all claimants under him, were also perpetually enjoined from disturbing Brown's possession of the premises. From that decree the defendant has appealed to this Court.
The first objection "to the complainant’s claim is, that the sheriff had no authority to sell the land, admitting it to have •belonged to Jones. It is said, that real estate is not liable on a decree for a divorce and alimony. The answer to this is, that here is a judgment against Jones for a certain sum of money, rendered by a Court having jurisdiction of the cause; and that every judgment of this kind is, by statute, a lien on real estate. It is not for this Court to look beyond the judgment in the case before us. It must be considered as having the same effect as áll other judgments for the payment of money, whilst it stands unreversed and remains unsatisfied. Indeed, were the judgement erroneous, and had it been reversed since the sheriff’s sale, that circumstance would not affect the purchaser’s title. Manning's case, 8 Co. Rep. 187.—R. C. 1824, p. 195. It is also said, that an execution of fieri facias, on which this land was sold, does not authorise a sale of real property. This is certainly a mistake. The writ denominated by us a fieri facias, is an execution expressly commanding the sheriff to make the money of the goods and chattels, lands and tenements, of the debtor. It is also said, that it should appear that Jones had not personal property to satisfy the judgment. This is not necessary. A purchaser at sheriff’s sale is only obliged to show the judgment of a competent Court, and the kind of execution that authorises the sheriff to sell. He has a right to presume that *299all the intermediate proceedings are correct. Armstrong v. Jackson, Nov. term, 1822 (1). There are no grounds, -there-tore, for the first objection made by the appellant.
The other objection to the complainant’s right under the sheriff’s deed is, that, at the time the judgment was rendered, the land did not belong to Jones; the appellant having previously purchased it of him, bona fide, and for a valuable conside ration. That the purchase was made by Frakes, previously to the judgment, is admitted by the bill; but that purchase, the complainant contends, was made to defraud Mrs. Jones, and was consequently void. The petitioner for the divorce, as the wife of Jones, had a lawful' claim upon him for her maintenance; and if the conveyance was made by Jones and received by Frakes, with the intention of cheating Mrs. Jones out of her right to a support, it was certainly void by the statute of 1824, against fraudulent conveyances.
The first ground relied upon to show the conveyance void as. to Mrs. Jones, is, that it was made pending her suit, and subsequently to the restraining order. We do dot agree with the appellant, that such an order cannot extend to real estate: on the contrary, we conceive it may by virtue of the statute of 1821, p. 157. But, at the same time, in order to render it obligatory, there should be actual notice of its existence. The mere pendency of the suit, and the entry of the order, are not of themselves sufficient to.avoid the conveyance. In the record before us, there is no satisfactory proof that the proceedings in Court against Jones were known to him and Frakes, when the deed was executed; and the case must consequently be decided, without any reference to those proceedings.
The other ground insisted upon against this conveyance is,, that there is sufficient evidence to show it fraudulent, independently of the pendency of the suit for a divorce. Upon this point, we entirely agree with the complainant. The parties to the conveyance resided in the same neighbourhood, and were in moderate circumstances. Frakes knew that Jones and his wife had recently had a dispute and had separated; and he was bound to know that Mrs. Jones had a lawful claim against her husband for maintenance. Under these circumstances,, and without being able, in the opinion of his neighbours, to purchase any real estate in addition to the small tract on which *300he lived, Frakes suddenly buys the whole of Jones’ personal property, with a trifling exception, and, shortly afterwards, his land also. It is in proof too, that when Jones thus transferred his personal property, he stated his object to be to prevent his wife from getting any of it. If the case stopped here, we should be inclined to set aside the deed from Jones to Frakes as fraudulent and void as to Mrs. Jones, and as to the complainant also who is a purchaser under her judgment. We should be disposed to set it aside, not for Jones’ fraud alone—that of itself would be insufficient—but because Frakes might be viewed as the fraudulent assistant of Jones in the attempt to cheat his wife out of her maintenance.
In fixing upon Frakes, at this stage of the cause, the character of a fraudulent purchaser, we should decide against him from circumstances merely; and not from any positive evidence of his fraud. The case, however, does not rest here. There is positive evidence that Frakes is not a purchaser for a valuable consideration, nor bona fide. The depositions of his son-in-law, and his own daughter, are perfectly satisfactory to the Court, that he received the conveyance for the land in question, without any real consideration; that the object of both Frakes and Jones was to secure the property from Mrs. Jones’ claims; and that there existed a trust between them, according to which the property was, at some future period, to be re-conveyed to Jones, or its proceeds paid to him. An attempt was made to impeach the testimony of the son-in-law, but, we think, without success. His evidence is confirmed by that of his wife, and corroborated by a variety of circumstances.
We have now taken a general view of this case, and have come to the conclusion that the appellant’s objections to the sheriff’s sale to Brown, the complainant, cannot be supported; and that the deed from Jones to the appellant is fraudulent and void. The decree of the Circuit Court, therefore, so far as it relates to the setting aside of the deed from Jones to Frakes, and the quieting of the title of Brown against any claims under that deed, and as it relates to the costs, must be affirmed. The other part of the decree, which adjudges that Brown is the owner in fee-simple of the premises, must be reversed.
Per Curiam.
The decree so far as it relates, &c. is affirmed. The other part, &c. is reversed. To be certified, &c.
M'Kinney, and Test, for the appellant.
Wick, for the appellee.

 Vol. 1. of these Rep. 210.